 In the Matter of KALAMAZOO CREAMERY COMPANYandINTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS,LOCAL No. 7, A. F. L.CaseNo. R-2727.-Decided August 9, 1941Jurisdiction:dairy products manufacturing.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition until it is certified by the Board ; temporaryemployees composed mostly of students on vacation hired during summermonthsheldeligible to vote ; election necessary.Unit Appropriate for Collective Bargaining:all employees of the Companyemployed inside Company's plant, including relief men and working super-visors, but excluding the superintendent, clerical employees, the engineer, theassistant engineer, driver-salesmen,mechanics, the garage helper, and thejanitor ; stipulation as to.Mr. Harry C. Howard,of Kalamazoo, Mich, for the Company.Mr. Fred Sauer,of Kalamazoo, Mich., for the Union.Mr. George Turitz,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 7, 1941, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers, Local No.7,A. F. L.,hereincalled the Union, filed with the Regional Director for the Seventh Re-gion (Detroit,Michigan) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofKalamazoo Creamery Company, Kalamazoo,Michigan,herein calledthe Company,and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat.449, herein called the Act.On June 17, 1941,the National Labor Relations Board,herein called the Board,actingpursuant to Section 9 (c) ofthe Act,and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended,ordered an investigation and authorized the Regional Direc-tor to conduct it and to provide for an appropriate hearing upon duenotice.34 N. L.R. B., No. 13.101451269-42-vol. 34--S 102DECISIONSOF NATIONALLABOR RELATIONS BOARDOn June 25, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and upon theUnion.Pursuant to notice, a hearing was held on July 14, 1941, atKalamazoo, Michigan, before Harry N. Casselman, the Trial Exam-iner duly designated by the Chief Trial Examiner. The Company andthe Union were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYKalamazoo Creamery Company is a Michigan corporation havingitsprincipal office and place of business at Kalamazoo, Michigan.It is engaged in the manufacture, processing, sale, and distributionof various dairy products, and owns and operates a creamery plantatKalamazoo.From May 1, 1940, to April 30, 1941, the Companypurchased raw materials, consisting principally of milk, oranges,sugar, chocolate, bottles, caps, mix, fuel, and miscellaneous materials,having a total value of approximately $589,932.Approximately$20,817 worth of the said materials, constituting about 31/2 per centof the total, were purchased from sources outside the State of Michi-gan.During the same period the Company's sales of its productsamounted to approximately $835,597, 10 per cent of which representedproducts sold and transported by the Company to customers outsidethe State of Michigan.The Company employs from 80 to 90 em-ployees, including 30 to 35 who are engaged inside its creameryplant.H. THE ORGANIZATION INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs,Warehouse-men & Helpers, Local No. 7, A. F. L., is a labor organization affili-ated with the American Federation of Labor. It admits to member-ship employees of the Company.M. THE QUESTION CONCERNING REPRESENTATIONIn about January 1941 the Union notified the Company that ithad been designated by a majority of the plant employees as theirbargaining representative, and it requested that the Company nego- KALAMAZOO CREAMERY COMPANY103tiate an agreement with it as the exclusive representative of suchemployees.The Company refused to grant the Union or any otherlabor organization recognition as the employees' exclusive representa-tive in the absence of certification by the Board.The Union submitted to the Regional Director evidence of sub-stantial membership among the Company's employees.,The parties stipulated, and we find, that a questionhas arisenconcerning the representation of employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructingcommerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Company and the Union stipulated, and we find, that allemployees of the Company employed inside the Company's plant,including relief men and working supervisors, but excluding thesuperintendent,2 clerical employees; the engineer, the assistant engi-neer, driver-salesmen, mechanics, the garage helper, and the janitor,constitute a unit appropriate for the purposes of collective bargain-ing, and that said unit will insure to employees of the Companythe full benefit of their right to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by means of an election by secret ballot.The Company contends that temporary employees should not be per-mitted to vote in the election; the Union contends that they shouldbe permitted to vote.Each year during the summer months the Com-pany employs from 6 to 10 temporary employees, both inside and out-side the plant, because of the seasonal increase in its business duringthat period.Those so employed are hired with the understandingthat their employment is to be for only 2 or 3 months, and they are' The Union submitted 23 applications for membership in the Union bearing the signa-tures of persons on the Company's pay roll of July 10, 1941, which listed 32 plant em-ployees.The applications were dated between December 14, 1940,and January 8, 1941.2 The superintendent is the only employee in the plant with the power to hire ordischarge employees. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrequently young men on vacation from school or college.The Com-pany endeavors to secure the services of the same individuals each yearbut does not always succeed in doing so, and it does not carry the tem-porary employees on the pay roll during the entire year. It is ouropinion that the temporary employees have a substantial interest incollective bargaining between the Company and the plant employeesand that they should be permitted to participate in the election. Inaccordance with our usual practice and the desires of the parties, weshall direct that those eligible to vote shall be all employees in theappropriate unit during the, pay-roll period next preceding the dateof this Decision and Direction of Election, subject to such limitationsand additions as are set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following : -'CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Kalamazoo Creamery Company, Kalamazoo,Michigan, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All employees of the Company employed inside its plant, includ-ent, clerical employees, the engineer, the assistant engineer, driver-salesmen, mechanics, the garage helper, and the janitor, constitute aunit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDlxnoTrn that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Kalamazoo Creamery Company, Kalamazoo, Michigan, an elec-tion by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction of Election,under the direction and supervision of the Regional Director for theSeventh Region, acting in this matter as agent for the National Labor,Relations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among all employees of the Company employed in- KALAMAZOO CREAMERY COMPANY105this Direction of Election, including temporary employees, relief men,working supervisors, and employees who did not work during suchpay-roll period because they were ill or on vacation or in the activemilitary service or training of the United States, or temporarily laidoff, but excluding the superintendent, clerical employees, the engineer,the assistant engineer, driver-salesmen, mechanics, the garage helper,the janitor, and those employees who have since quit or been dischargedfor cause, to determine whether or not they desire to be representedby International Brotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers, Local No. 7, A. F. L., for the purposes of collectivebargaining.CHAIRMAN HARRY A. Mmes took no part in the consideration of theabove Decision and Direction of Election.